We conclude that the finding of the Special Term in regard to the full true value of the property is in accord with the weight of the evidence. We agree with the Appellate Division in its disposition of the question raised as to the applicability of the equalization rate.
The order of the Appellate Division should be modified in accordance with the above memorandum and as so modified affirmed, without costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS and CONWAY, JJ., concur; LEWIS, J., votes to affirm the order of the Appellate Division in its entirety.
Ordered accordingly. *Page 244